8 U.S. 237 (____)
4 Cranch 237
WOODS & BEMIS
v.
YOUNG.
Supreme Court of United States.

*238 The case was submitted to the court without argument, by Swann, for the plaintiffs, and Youngs, for the defendant.
By the Court.
The question is, whether a refusal to continue a cause can be assigned for error.
The impression of the court is, that it cannot. Has the party, by law, a right to a continuance in any case? If he has, it will have weight. Is it not merely a matter of favour and discretion?
This is a case in which this court cannot look into the merits of the question, whether the court below ought to have granted a continuance of the cause.
Judgment affirmed, with costs.[*]
NOTES
[*]  This case was brought up in expectation that this court would have decided the question whether an attachment can be served upon a person who resides out of the district, but within 100 miles of the place of trial, and who has been summoned and fails to attend as a witness in a civil cause.

But the court, having intimated an opinion that the refusal to continue the cause could not be assigned for error, the counsel did not argue the other point.